Citation Nr: 1453590	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), that denied entitlement to service connection for bilateral hearing loss.  

Over the course of many years, the Board has considered this claim along with numerous others.  This claim is now the sole claim remaining on appeal.  

The Board previously remanded this claim in February 2009, April 2013, and October 2013.  


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran has not consistently demonstrated bilateral hearing loss for VA purposes.  That said, at one time or another during the appeal, the Veteran has met the criteria for a hearing loss disability in each ear.  For example, an August 2009 private audiological examination reflects that the Veteran suffered from left ear hearing loss, while VA examinations of March 2012 and April 2014 reflect that the Veteran suffered from right ear hearing loss.  The current disability criterion is met.  

The Veteran's service treatment records do not show that he complained of, or was treated for, bilateral hearing loss during his active service.  However, the Veteran served as a gunner and gunner's mate during his active service, and he had over a year of sea service.  In letters to VA the Veteran has described his in-service noise exposure, including his being near jet engines and other sources of noise aboard his ship.  The in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's current bilateral hearing loss is related to his active service.  Though numerous VA examinations have been performed, none of the opinions regarding etiology are adequate.  

The Board will not, however, Remand for a new examination and opinion; VA has had numerous opportunities to demonstrate that there is a preponderance of the evidence against the claim and has failed to so do.

The Veteran has consistently described suffering from hearing loss during service and continuously thereafter.  Further, the Veteran sought treatment for bilateral hearing loss and tinnitus long before he filed his claim, and he mentioned his in-service noise exposure at that time.  

Observations regarding the dates of onset for bilateral hearing loss are capable of lay observation.  The Veteran is competent to offer such statements, and the Board finds his statements regarding his in-service noise exposure, the hearing loss resulting from that exposure, and his lack of post-service noise exposure to be credible.  

Resolving all reasonable doubt in his favor, the Board concludes that the nexus element has been satisfied.  Service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


